Title: General Orders, 4 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 4th 1776
Parole CumberlandCountersign York


The Colonel of each Regiment, to make a return on Tuesday, at Orderly time, of the number of Arms wanting to compleat the men, now in his Regiment, and to signify the Method, which appears to him most likely to procure them.
Genl Putnam: Genl Sullivan & Genl Green, with the Colonels of their Brigades, to attend at Head Quarters to morrow, in the forenoon, to receive commissions for their Officers.
